Citation Nr: 1113795	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-48 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2011, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript is associated with the claims folder.  

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence does not demonstrate that a chronic cervical spine disorder manifested during service or that degenerative disc disease was diagnosed within one year of service discharge; and, the credible and competent evidence fails to show that any current cervical spine disorder is otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

A chronic cervical spine disorder was not incurred or aggravated by military service; nor may degenerative disc disease be presumed to be incurred therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records.  The Veteran has also submitted additional records and written statements in support of his claim,  and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in January 2011.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the in-service incidents which allegedly caused his current disabilities, as well as whether any physicians had linked his current disabilities to service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in May 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include service treatment records, Army National Guard records, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records reflect that the Veteran was treated in June 1968 after he was struck in the posterior neck and interscapular region with a pugil stick.  Although the Veteran lost consciousness, his cranial nerves were within normal limits and he was alert and well oriented at the time of treatment.  The physician noted pain at C-7 and the upper thoracic spine, and indicated that the Veteran resisted flexion of the neck.  X-rays of the cervical and thoracic spine were negative.  He was prescribed Robaxisal.  

There is no further mention of the injury or neck pain in the service treatment records.  Significantly, his January 1974 Report of Medical Examination at separation indicated that his neck and spine were within normal limits.  Therefore, service records do not show chronic residuals associated with a cervical spine injury at the time of discharge.

Next, post-service evidence does not reflect cervical spine symptomatology for many years after service discharge.  Specifically, in 2002, the Veteran described to VA physicians that he sustained a fractured vertebrae in a tumbling accident that flares up from time to time.  Although the Veteran did not specify at the time when this "tumbling accident" occurred, this is the first recorded post-service symptomatology related to a cervical spine disorder, coming approximately 28 years after discharge.  Therefore, the competent objective evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the cervical spine for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has indicated that he continued to experience cervical pain after he was discharged from the service.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service in 1974 and initial documented symptoms related to a cervical spine disorder in approximately 2002, nearly a 28-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Such is also a basis for denying service connection on a presumptive basis.

Of even greater import, the Board finds that the Veteran's reported history of continued cervical spine symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints.  The Board's attention is also drawn to a July 1983 Army National Guard Report of Medical History in which the Veteran denied a history of suffering from arthritis, recurrent back pain, or a painful or trick shoulder.  

Further, the Veteran's own statements are internally inconsistent, as he linked the onset of symptoms to different incidents.  Specifically, the Veteran testified at his January 2011 Board videoconference hearing that his cervical spine pain had its onset after the June 1968 pugil stick incident documented in the service treatment records.  However, as mentioned above, in November 2002 (prior to filing his current claim), he informed VA physicians that he suffered from occasional flare-ups of an old vertebrae fracture sustained in a tumbling accident.  This report of medical history weighs heavily against his veracity.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Coupled with his personal testimony, which the undersigned found to be evasive and contrived, the Board assigns no probative value to the Veteran's purported diagnosis of, and treatment for, diabetes mellitus within one year of service discharge. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical spine disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a May 2009 VA examination undertaken specifically to address the issue on appeal.  After a physical examination, the examiner diagnosed cervical myelopathy status post cervical fusion.  However, the examiner opined that it was less likely than not that the Veteran's cervical myelopathy was related to service, based on the July 1983 Army National Guard Report of Medical History in which the Veteran reported that he had no neck complaints and that he was in good health.  Rather, the examiner opined that the Veteran's cervical myelopathy was a product of aging and his post-military lifestyle.  

At his January 2011 Board videoconference hearing, the Veteran testified that the physician who performed his 2008 anterior neck fusion indicated that his current neck problems could be due to an old injury.  The evidence does not support this assertion.  Notably, in response to the Veteran inquiry as to whether the arthritis and disk disease in his neck was related to his in-service neck injury, the Veteran's treating physician indicated that he told him that the arthritis and degenerative disc disease were generally genetic and slowly progressed over the years.  Even with regard to his herniated nucleus pulposus, the physician made no findings that related the condition to the Veteran's active service.  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, cervical myelopathy is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a cervical spine disorder is denied.  


REMAND

The Veteran also seeks service connection for a right shoulder disorder.  Specifically, he asserts that he was working at a military warehouse in Nuremberg, Germany, when a heavy pallet came off a roller and pinned him against a wall.  He testified that the pallet had to be removed with a forklift and that his right shoulder has bothered him ever since.  

A review of the Veteran's service treatment records confirms that he injured his right shoulder while working in a warehouse in March 1973 when heavy weight fell on his arm.  Treatment notes from 2 weeks after the incident revealed that the Veteran still suffered from pain, especially during abduction of the arm.  Tenderness was noted over the deltoid region of the right arm, and pain was noted during extension and abduction of the right arm.  

X-rays of the right shoulder taken in March 2010 reveal mild degenerative changes in the acromioclavicular (AC) joint.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is competent evidence of a current disability of the right shoulder in the form of degenerative changes of the AC joint.  There is also evidence establishing an in-service injury to the right shoulder in March 1973, and an indication from the Veteran that the current right shoulder disability may be associated with service.  In light of the cumulative record, the Board finds that the RO should arrange for the Veteran to undergo an examination to determine the nature and probable etiology of his claimed right shoulder disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's complete VA treatment records dated from October 2010 to the present from the Central Arkansas Veterans Healthcare System in Little Rock, Arkansas.  Any negative search result should be noted in the record.


2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right shoulder disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that any diagnosed right shoulder disorder is etiologically related to his period of active service, to include the March 1973 warehouse accident documented in the service treatment records. 

In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of right shoulder symptomatology since service. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Upon completion of the above, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


